*426Territory of Michigan Supreme Court to wit:
[SEAL]
The United States of America

To the Sheriff of the County of Wayne

Greeting:
We command you that you summon twelve good and lawful men of your Bailiwick, to be and appear before the Judges of said Supreme Court at the Court house in the City of Detroit on the first Monday of January next Ensuing at 12 o’clock noon then and there to serve as Petit Jurors to try the issues joined in the Case between Joseph Campau administrator on the Estate of Dennis Campau, deceased, plaintiff, and David C. McKinstry & others Defendants—
Hereof fail not but of this writ with the names of the persons by you summoned make due return:
Witness The Honorable Solomon Sibley Presiding Judge of the Supreme Court of the Territory of Michigan at the City of Detroit this Twenty Sixth day of December in the year of our Lord one thousand Eight hundred and thirty four, and of the Independence of the United States of America the fifty ninth—
Jn° Winder
Clerk.
Wayne County: Ss By virtue of the within writ I have summoned the following persons to serve as petit Jurors viz. Thomas Palmer, DeGamo Jones, John Palmer, Henry Newberry, Tunis S. Wendell, Subael Conant, David Cooper Francis Cicott, Henry B. Brevoort, Levi Brown, John Watson, and Levi Cook
Jany. 3rd 1835 J- M. Wilson
Shff. W. C.